           Case 3:21-cv-05180-MJP-JRC Document 29 Filed 08/17/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      JENNIFER SIMATIC,
                                                             CASE NO. 3:21-cv-05180-MJP-JRC
11                             Plaintiff,
                                                             ORDER ADOPTING BRIEFING
12              v.                                           SCHEDULE
13      COMMISSIONER OF SOCIAL
        SECURITY,
14
                               Defendant.
15

16          This matter is before the Court on the parties’ stipulated proposed summary judgment

17   briefing schedule. Dkt. 28. The Court grants the proposed schedule, as follows:

18          1. Defendant’s summary judgment motion (limited to 24 pages) shall be filed no later

19   than October 6, 2021;

20          2. plaintiff’s opposition/cross-motion for summary judgment (limited to 24 pages) shall

21   be filed no later than October 27, 2021;

22          3. defendant’s opposition/reply brief (limited to 12 pages) shall be filed no later than

23   November 5, 2021; and

24


     ORDER ADOPTING BRIEFING SCHEDULE - 1
             Case 3:21-cv-05180-MJP-JRC Document 29 Filed 08/17/21 Page 2 of 2




 1           4. plaintiff’s reply brief (limited to 12 pages) shall be filed no later than November 17,

 2   2021.

 3           Dated this 17th day of August, 2021.

 4

 5
                                                           A
                                                           J. Richard Creatura
                                                           Chief United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ADOPTING BRIEFING SCHEDULE - 2
